EXAMINER'S AMENDMENT
1.   An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hui C. Wauters on July 19, 2022. Support for the amendment is found in instant specification (Table 1).

2.  The application has been amended as follows: 
Claims are amended as follows:


     Claim 1 (currently amended): A molded article obtained by molding a resin composition comprising a fluorine-containing polymer and a methyl methacrylate resin, 
      the fluorine-containing polymer and the methyl methacrylate resin having a mass ratio of 50/50 to 80/20, 
      the fluorine-containing polymer containing a vinylidene fluoride unit and a tetrafluoroethylene unit, the vinylidene fluoride unit and the tetrafluoroethylene unit having a mole ratio of 91/9 to 94/6, 
      wherein the resin composition is a composite material for molding in the form of powder, flakes, or pellets, 
      a tensile elongation of the molded article is 50-147% as measured at a temperature of 23°C and a test speed of 100 mm/min using universal material testing instrument,  
     and a light transmittance of the molded article is 84.0-92.3%T as measured at a measurement wavelength of 550 nm with the air taken as a blank using a 1 mm thick sheet.

     Claim 4. (currently amended): The molded article according to claim 1, wherein the molded article has a tensile elongation of 
78-147% as measured at a temperature of 23°C and a test speed of 100 mm/min using universal material testing instrument, and 
   a light transmittance of 86.1-92.3%T as measured at a measurement wavelength of 550 nm with the air taken as a blank using a 1 mm thick sheet.

3.  Claims are numbered as follows:
Claim 1 becomes claim 1.
Claim 2 becomes claim 2, dependent on claim 1.
Claim 3 becomes claim 3, dependent on claim 1.
Claim 4 becomes claim 4, dependent on claim 1.

Reasons for Allowance
4.  The following is an examiner’s statement of reasons for allowance: the present claims are allowable over the closest uncovered prior art, namely, Saito et al (US 8,722,791), Terasaki et al (US 5,042,924), Tsuda et al (US 7,147,922), for the following reasons.

5.  Saito et al discloses a film produced by extrusion molding (claim 7, col. 1, lines 6-12) of a resin composition comprising:
A) 50-95%wt of polyvinylidene fluoride (PVdF) and
B) 5-50%wt of polymethyl methacrylate,
wherein PVdF is having MFR of 3-35 g/10 min  (col. 2, lines 63-66) and wherein the resin composition is in the form of pellets (col. 15, lines 5-6; col. 10, lines 8-10).
The polyvinylidene fluoride is a copolymer comprising vinylidene fluoride as the main component and 50%wt or less of tetrafluoroethylene (col. 4, lines 48-53).

6.  Terasaki et al discloses a film or sheet produced by extrusion molding (col. 10, lines 10-14; col. 4, lines 18-24) of a resin composition comprising:
A) 65-85%wt of polyvinylidene fluoride (PVdF) and
B) 15-35%wt of polymethyl methacrylate (col. 3, lines 37-42) and wherein the resin composition is in the form of pellets (col. 10, lines 11-14).
The polyvinylidene fluoride is a copolymer comprising more than 50%mol of vinylidene fluoride and further comonomers such as tetrafluoroethylene (col. 4, lines 48-53). 

7.  Tsuda et al discloses a resin film produced by extrusion (col. 5, lines 37-40) of a resin mixture comprising:
A) 70-90%wt (col. 4, lines 27-32, claims 2, 10), based on the weight of the components A) and B), of a vinylidene fluoride –tetrafluoroethylene copolymer (VdF-TFE), comprising 70-98%mol of vinylidene fluoride (col. 2, lines 34-40) and
B) 10-30%wt (Table 2) of polymethyl methacrylate (col. 3, line 45-col. 4, line 6; col. 8, lines 5-7),
wherein the composition comprises light transmittance of 91-96% (Table 2).
Specifically exemplified is a VdF/TFE copolymer in 90/10 % by mole ratio (col. 7, lines 15-17, Table 1). 

8. However, none of Saito et al, Terasaki et al or Tsuda et al specify the polyvinylidene fluoride copolymer containing the vinylidene fluoride and tetrafluororethylene units in a mole ratio of 91/9 to 94/6 as claimed in instant invention, wherein in the present invention Applicants have demonstrated that the combination of polyvinylidene fluoride copolymer containing the vinylidene fluoride and tetrafluororethylene units in a mole ratio of 91/9 to 94/6 with polymethyl methacrylate, in mass ratio 50/50 to 80/20, provide molded articles having both high light transmittance and high tensile elongation (Table 1 of instant specification).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA KRYLOVA/Primary Examiner, Art Unit 1764